IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs March 05, 2014

               STATE OF TENNESSEE v. JIMMY GRIFFIN, JR.

                    Appeal from the Circuit Court for Madison County
                          No. 1323     Donald H. Allen, Judge




                 No. W2013-01774-CCA-R3-CD - Filed May 20, 2014




T HOMAS T. W OODALL, J., concurring in part and dissenting in part.

       I respectfully dissent from that portion of the majority opinion which sets aside the
order of restitution and remands for another hearing. I disagree that this is an appropriate
case to observe “plain error” and would accordingly affirm the judgment of the trial court.


                                          ___________________________________
                                          THOMAS T. WOODALL, JUDGE